ANDERSON, J.
The affidavit was made before a justice of the peace and the warrant was made returnable to the city court of Bessemer, (Acts, 1901, p. 1854, § 24) ; and, as said court had authority to have issued the warrant originally,. it was certainly no error to amend the original affidavit. The cases cited pro and con relate to amendments after appeal. In the case at bar the amendment was not made after appeal, but before entering upon the trial in the court of original jurisdiction.
This case was tried by the judge without a jury. And this appeal seeks to review his finding and conclusion of the facts, as well as a determination of the question already discussed. The facts were not agreed upon, nor Ayas there any special finding of them nor request for such finding. On this state of the case, the conclusion *67of the judge stands as a verdict of a jury and cannot be revised by tbis court. — Norville v. State, 131 Ala. 35, and cases there cited.
The Act of 1901, page 1854, establishing the Bessemer court, giving this Court the right to review the conclusion of the judge of that court upon a finding on the facts, when properly presented by bill of exceptions, applies to civil and not criminal cases.
The judgment of the city court is affirmed.
McClellan, C.J., Tyson and Simpson, J.J., concurring.